Citation Nr: 1108423	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cerebral infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO denied service connection for type II diabetes mellitus, hypertension, and cerebral infarction.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

On his May 2009 VA Form 9, the Veteran requested a Board hearing in Washington, DC.  However, in a statement sent to a U. S. Member of Congress, and forwarded to VA in August 2010, the Veteran expressed that he did not wish to come to Washington, DC, for a hearing.

In December 2010, VA sent a letter to the Veteran asking him to clarify whether he wished to have a hearing before the Board, and, if so, what type of hearing he desired.  In December 2010, the Veteran responded that he wished to have a Board video-conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Given the circumstances of this case, a remand of these matters to the RO for scheduling of the requested video-conference hearing is warranted.  


Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video-conference hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


